DETAILED ACTION
Formal Matters
Claims 1-21 are pending.  Claims 1-12 are withdrawn.  Claims 13-21 are under examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group II (claims 13-21) in the reply filed on 9/20/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.
The examiner also notes the species elections of a) dry chemicals being calcium hydroxide and aluminum and b) antibacterial agents as therapeutic agents. 

Priority
This application claims priority from US provisional application 62/920,487 filed on 5/2/2019.  

Information Disclosure Statements
The information disclosure statements (IDS) filed on 5/10/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the body" in the claim without recitation of “a body” in the claim or claim 13, on which it depends.  Since “body” could refer to multiple possible items and it is not stated that it is the body of the delivery system, there is no antecedent basis for “the body” as stated.   There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected for being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsaur US 20200281866 (earliest effective filing date of 3/5/2019).  
	Tsaur teaches a gas permeable layer capable of supplying hydrogen (abstract).  Tsaur teaches the hydrogen produced after absorption of moisture from the air or liquid water is released via small holes on the layer onto the skin and into the human body (abstract and figures 1-3).  Tsaur teaches the gas permeable layer in various sanitary products like cosmetic facial masks, wound dressings and bandage gauze (abstract).  Tsaur teaches the hydrogen production formula including metal peroxides (an antibacterial), metal hydroxides, or metal hydrides and aluminum powder or microsilica (abstract and paragraphs 11-13, 46-49). Figures 2 and 3 show solid particles of the formula in the layer.  Tsaur teaches various diseases (paragraphs 53 and 59).  The teaching of cosmetic mask allows for cosmetic treatments for cosmetic conditions of skin.  Skin, hair and nails are all parts of the integumentary system.  Tsaur teaches calcium hydroxide (paragraph 13, example 1).  Tsaur teaches the inner portion is air permeable (abstract).  Tsaur teaches the product absorbs water, and thus, it is permeable to allow water inside to contact the hydrogen production formula (paragraph 37). Tsaur teaches hydrogen production formula in the form of powder or granules (paragraph 10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi US 20090326447.  
Joshi teaches a transdermal delivery apparatus that has a first and second chemical reactant(s) that are compatible with skin (abstract and paragraph 20; patch has permeable membrane to apply beneficial agent to skin).  Joshi teaches the first chemical reactant includes one or more metals and the second may include water (abstract).  Joshi notes that the first and second chemical reactants generate hydrogen (abstract).  Joshi teaches aluminum (claim 3 of Joshi).  Joshi teaches beneficial agents like antibiotics and anti-infectants (agents that are antibacterial/antimicrobial) (claim 8 of Joshi).  Joshi teaches calcium hydroxide (paragraphs 42, 51 and 59).  Joshi teaches separating the chemical reactants from the benefit agents (paragraph 54). Joshi teaches a compartment with the metal and a compartment with the moisture (paragraphs 57 and 58).  Joshi teaches a second beneficial agent that is applied to the skin (contacts skin) (paragraphs 10 and 15). Paragraph 25 teaches water stored in patch.  Joshi teaches generating multiple beneficial agents (paragraph 26).  Joshi teaches a permeable or semipermeable material in the housing to allow water to penetrate to contact the chemical reactants (paragraph 39).  Joshi teaches “before, during or after the product is activated, it can be applied to skin (paragraph 60).  Joshi teaches a patch with an adhesive (paragraphs 56, 57, 60 and 61).  
One of ordinary skill in the art at the time of instant filing would have incorporated the reagents of Joshi into the composition and forms taught by Joshi to provide formulations where hydrogen production can be initiated by water that would also have antiinfective or antibiotic agents (agents that have antibacterial activity) for contact with the skin.  Although Joshi does not specifically mention the antiinfective or antibiotic on the device as for claim 14, it does provide that they would be contacted to skin while permeability is being enhanced by the hydrogen.  This would motivate one of ordinary skill in the art to place the drug on the device where it would first contact the skin before hydrogen is released to the skin.  

Claim 15 in addition to Claims 13, 14, and 16-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi US 20090326447 and Nasrollahzadeh US 20180289629.  
	Joshi teaches the claims as discussed above.
	Joshi does not teach the skin-contacting surface of the body having an adhesive mixed with the therapeutic agent.  
	Nasrollahzadeh teaches forming a patch formulation by mixing the plurality of antibiotic-loaded SLNs and the polymeric adhesive solution, and forming a layer of the patch formulation on a substrate (abstract and claims of Nasrollahzadeh). Nasrollahzadeh indicates adapting the patch formulation for contact with skin (paragraph 57).  Nasrollahzadeh provides for penetration enhancer for the antibiotic (paragraph 10).  Nasrollahzadeh teaches antibacterial activity for skin causing infections (example 4).  Thus, adhesive is combined with an antibacterial agent for a patch.  
	One of ordinary skill in the art at the time of instant filing would have included antibiotic agent containing adhesives of Nasrollahzadeh into the skin contacting surface of Joshi as Joshi also provides for adhesives on its skin patches.  There would be a reasonable expectation of success in obtaining antibacterial activity for these skin contacting devices, which would provide antiinfective and antibiotic activity.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 11, 17-21 and 27-29 of copending Application No. 16/376,894 in view of Joshi US 20090326447 and in view of Nasrollahzadeh US 20180289629.  The claims of ‘894 provide for topical application of a hydrogen delivering system with a dry chemical having at least one metal and a liquid composition that allows generation of hydrogen from the dry chemicals.  The claim of ‘894 provides for a hydrogen permeable portion of the system to release the hydrogen on the subject’s skin. ‘894 allows for liquid to be separate from dry chemical until pressure is applied on the liquid compartment.  ‘894 teaches an attachment element that is an adhesive.
‘894 does not teach another portion with a therapeutic agent and does not provide for the therapeutic agent portion being in contact with skin or in an adhesive.  
Joshi teaches a transdermal delivery apparatus that has a first and second chemical reactant(s) that are compatible with skin (abstract and paragraph 20; patch has permeable membrane to apply beneficial agent to skin).  Joshi teaches the first chemical reactant includes one or more metals and the second may include water (abstract).  Joshi notes that the first and second chemical reactants generate hydrogen (abstract).  Joshi teaches aluminum (claim 3 of Joshi).  Joshi teaches beneficial agents like antibiotics and anti-infectants (agents that are antibacterial/antimicrobial) (claim 8 of Joshi).  Joshi teaches calcium hydroxide (paragraphs 42, 51 and 59).  Joshi teaches separating the chemical reactants from the benefit agents (paragraph 54). Joshi teaches a compartment with the metal and a compartment with the moisture (paragraphs 57 and 58).  Joshi teaches a second beneficial agent that is applied to the skin (contacts skin) (paragraphs 10 and 15). Paragraph 25 teaches water stored in patch.  Joshi teaches generating multiple beneficial agents (paragraph 26).  Joshi teaches a permeable or semipermeable material in the housing to allow water to penetrate to contact the chemical reactants (paragraph 39).  Joshi teaches “before, during or after the product is activated, it can be applied to skin (paragraph 60).  Joshi teaches a patch with an adhesive (paragraphs 56, 57, 60 and 61).  
Nasrollahzadeh teaches forming a patch formulation by mixing the plurality of antibiotic-loaded SLNs and the polymeric adhesive solution, and forming a layer of the patch formulation on a substrate (abstract and claims of Nasrollahzadeh). Nasrollahzadeh indicates adapting the patch formulation for contact with skin (paragraph 57).  Nasrollahzadeh provides for penetration enhancer for the antibiotic (paragraph 10).  Nasrollahzadeh teaches antibacterial activity for skin causing infections (example 4).  Thus, adhesive is combined with an antibacterial agent for a patch.  
One of ordinary skill in the art would have been able to use adhesives with antibiotic therapeutic agent by the teachings of the prior art to provide a suitable skin application device for treatment of skin infections or diseases involving skin infections through combination of the prior art teachings with the claimed methods of ‘894.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613